DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 June 2022 has been entered.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 5-11, and 13-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method of optimizing a radiation treatment plan, resulting in a radiation treatment plan with fewer spots than an initial proposed plan. 
The limitations “running an optimization…assigning a spot weight to each of the predefined spots…”, “interrupting the optimization”, “identifying at least a first low-weight spot…below a threshold”, “discarding the second low-weight spot…to obtain a reduced set of spots”, “determining a position for a new spot…” (claim 18), “adding the spot weight of the second-low weight spot…to compensate for the spot weight of the second low weight spot”, “resuming the optimization to obtain a radiation treatment plan with the reduced set of spots”, “and “repeating…at least once until a sum of spot weights assigned to any one of the low-weight spots exceeds a second threshold”, as drafted, are a process that, under its broadest reasonable interpretation covers performance of the limitations in the mind or on paper by hand, but for the recitation of a generic computer. That is, other than reciting “by a computer” and “storing in a data memory” in claims 1 and 17-19, no limitations in the claim elements preclude the steps from practically being performed in the mind or on paper by hand by a practitioner. For example, “running an optimization”, “interrupting”, “identifying”, “discarding”, “adding”, “resuming the optimization”, and “repeating” in the context of these claims encompass a practitioner considering a small set of initial spots (e.g., 3-5 spots), manually generating an optimization function on paper with quantified weights for each of the 3, 4, or 5 spots, pausing calculating the optimization, identifying two spots with weights below a first threshold, discarding one of the identified spots, adding the weight of the discarded spot to the other of those identified spots, resume calculating the optimization on paper, repeating the identifying, discarding, and adding spots once more such that one of the low-weight spots exceeds a second threshold resulting in a plan including a distribution of remaining spot(s). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or by hand but for the recitation of a generic computer, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, claims 1 and 17-19 recites an abstract idea.
This judicial exception is not integrated into a practical application. Particularly, claims 1 and 17-19 recites the additional elements “by a computer” and “a data memory”. The computer and data memory in each claim is recited at a high level of generality (i.e., as a generic computer performing a generic computer function of performing an optimization and processing information, a generic data memory performing a generic function of storing data) such that these limitations amount to no more than mere instructions to apply the exception using generic computer components. Additionally, the broadest reasonable interpretation of the step of “storing in a data memory the radiation treatment plan, which upon implementation by a beam delivery system, delivers the desired dose using the reduced set of spots based on the stored radiation treatment plan” positively requires “storing in a data memory the treatment plan”. The limitation “which upon implementation…delivers…based on the stored radiation treatment plan” recites the intended use of the stored plan, and does not positively require the stored plan is implemented by the beam delivery system and the desired dose is delivered to the patient based on the stored plan. Lastly, the step of “storing in a data memory the radiation treatment plan” amounts to storing data generated by performance of the abstract idea, thus adds insignificant extra-solution activity to the judicial exception. See MPEP 2106.04(d) and 2106.05(g). These additional elements when considered alone and in combination do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea.
 The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a computer” and a “data memory” used to perform the steps and store the plan amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP 2106.05(f). Under the 2019 Patent Eligibility Guidelines, a conclusion that an additional element is insignificant extra-solution activity in Step 2A of the Alice/Mayo analysis should be reevaluated in Step 2B. In this instance, the storing step was considered to be insignificant extra-solution activity in Step 2A, thus is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, and conventional activity in the field. The original specification and claim language provides no indication that the step of storing the radiation treatment plan in a data memory is anything other than post-solution activity well-known in the art, especially when claimed with a high level of generality as indicated by U.S. Patent Application Publication No. 2014/0005464 (Bharat et al.) (“The RTPs generated and/or updated by the planning system 106 are stored in a radiation therapy plan memory 146. Typically, the radiation therapy plan memory 146 is the central records storage system”, [0052]). See also U.S. Patent Application Publication Nos. 2013/0109904 (Siljamaki et al., [0020]), 2013/0072742 (Nord et al., [0035]), and 2011/0103551 (Bal et al., [0033]). See MPEP 2106.05(d). Accordingly, these additional elements when considered alone and in combination do not amount to significantly more than the judicial exception, thus do not provide an inventive concept.
	Claims 2, 5-11, and 13-16 include all the limitations of claim 1, thus are directed to the same abstract idea. These claims further limit steps practically performed by hand on paper or in the mind of a practitioner in performance of the abstract idea, thus do not provide additional elements that integrate the abstract idea into a practical application of the abstract idea or amount to significantly more than the judicial exception.
Response to Arguments
Applicant's arguments filed 24 May 2022 with respect to the rejections under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant contends the amendment to claim 1 to recite a step of “storing in a data memory the radiation treatment plan…delivers the desired dose…based on the stored radiation treatment plan” renders claim 1 eligible as the action of “storing…the radiation treatment plan” cannot practically be performed in the mind, such that the claim is no longer directed to an abstract idea (arguments, pages 8-9). The examiner does not find this argument to be persuasive. As detailed above, the limitation “storing in a data memory the radiation treatment plan” amounts to storing data generated by performance of the abstract idea, thus adds insignificant post-solution activity to the judicial exception recited at a high level of generality that is well-understood, routine, and conventional in the art. See MPEP 2106.04(d), 2106.05(d), and 2106.05(g). Under the 2019 Patent Eligibility Guidelines, such a limitation does not integrate the abstract idea into a practical application of the judicial exception, and does not amount to significantly more than the judicial exception. 
Applicant contends claim 1 as amended pertains to a technical field of computer-implemented radiation treatment providing an improvement to radiation beam delivery (arguments, page 9). The examiner does not find this argument to be persuasive. The limitations directed to the purported improvement (“running an optimization”, “interrupting”, “identifying”, “discarding”, “adding”, “resuming”, “repeating”, and “storing” of claim 1), as detailed above, may be performed in the mind of a practitioner or by hand on paper, but for the recitation of generic computer elements amounting to instructions to perform the method and insignificant post-solution activity well-understood in the art. Accordingly, the improvement resides in the judicial exception rather than the function or operation of the computer implementing the method or a beam delivery system delivering treatment. See MPEP 2106.05(a)(II).
The examiner suggests applicant amend claims 1 and 17-19 to positively require the radiation treatment plan is implemented by a beam delivery system, and the beam delivery system delivers the desired dose using the reduced set of spots based on the stored radiation treatment plan in order to overcome the rejections under 35 U.S.C. 101.
Applicant’s arguments, see pages 9-11, filed 24 May 2022, with respect to the rejections under 35 U.S.C. 103 and 112 have been fully considered and are persuasive in light of the amendments to the claims.  The rejections of 1 March 2022 have been withdrawn. 
Allowable Subject Matter
Claims 1, 2, 5-11, and 13-19 would be allowable based on the persuasive arguments noted above in light of the amendments to the claims if rewritten or amended to overcome the rejections under 35 U.S.C. 101 set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/           Primary Examiner, Art Unit 3791